Citation Nr: 1822776	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for the anatomical loss of the left eye, to include as secondary to sarcoidosis. 

3.  Entitlement to service connection for testicular hypogonadism, to include as secondary to sarcoidosis. 

4.  Entitlement to service connection for an upper respiratory infection, to include as secondary to sarcoidosis.

5.  Entitlement to service connection for the inability to have children (infertility), to include as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2017, the Veteran testified at a Board hearing.  A transcript of the hearing is of record.

The Board notes that based on the evidence of record, the Board has re-characterized the Veteran's claims of entitlement to service connection anatomical loss of the left eye, for testicular hypogonadism, for an upper respiratory infection, for infertility, all more broadly to include as secondary to sarcoidosis, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Sarcoidosis

The Veteran seeks service connection for sarcoidosis, which he relates to his service.  Specifically, the Veteran contends that his sarcoidosis began during service when he suffered from chest pains and had trouble breathing, which was diagnosed during service as an upper respiratory infection.  See June 2017 Board Hearing Testimony.

Here, in a September 2014 VA examination report for a respiratory condition, the VA examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD).  The VA examiner opined that the Veteran's 1972 upper respiratory infection documented during service was acute and is likely to have resolved by now.  The VA examiner did not discuss the Veteran's diagnosis of sarcoidosis, which is reflected throughout his medical records.  Furthermore, the VA examiner did not discuss the Veteran's lay contentions of ongoing reports related to his sarcoidosis.  Thus, the Board finds that this opinion is inadequate as the VA examiner did not discuss the Veteran's diagnosis of sarcoidosis, which is reflected throughout his medical records; nor did the VA examiner discuss the Veteran's lay contentions of ongoing reports related to his sarcoidosis. 

In a November 2014 VA examination report, the VA examiner notes a diagnosis of sarcoidosis since the 1970s.  The VA examiner noted that the Veteran had pulmonary sarcoidosis that was active in the 1970s through 1980s, and since then has been inactive.  However, the VA examiner did not provide an opinion as to whether the Veteran's sarcoidosis occurred in or related to his service.  Thus, as the VA examiner did not provide an opinion as to whether the Veteran's diagnosis of sarcoidosis in the 1970s is related to the Veteran's current diagnosis, the VA examiner's opinion is inadequate for adjudication purposes.  

Lastly, in a June 2017 buddy statement, M.T, a former registered nurse at Erlanger hospital stated that she worked at Erlanger hospital where the Veteran was admitted for an upper respiratory infection.  She noted that the Veteran was later diagnosed with systemic sarcoidosis.  She explained that this disease will attack other organs, as she believes has happened to the Veteran.  She opined that the cough he experienced during the military is the same diagnosed sarcoidosis that the Veteran is dealing with today.  Ultimately, she opined that it is a 50 percent or greater probability that the Veteran's diagnosed sarcoidosis began as the Veteran's persistence cough during service.  However, no rationale as to how she formed this opinion was provided.  Furthermore, as the letter does not state whether the M.T. was one of the Veterans' treating nurses at the time of his upper respiratory infection, whether any of the Veteran's medical records were reviewed before writing this letter, or whether M.T. ever examined the Veteran, the Board finds that this opinion is inadequate for adjudication purposes.

Given the conflicting and inadequate opinions, the Board finds the Veteran is entitled to a new VA examination and medical opinion in regards to his sarcoidosis.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).

Remaining Issues on Appeal

With respect to the remainder of the issues on appeal, service connection for anatomical loss of the left eye, to include as secondary to sarcoidosis; for testicular hypogonadism, to include as secondary to sarcoidosis; an upper respiratory infection, to include as secondary to sarcoidosis; and for infertility, to include as secondary to sarcoidosis, the Veteran contends that these disabilities all stem from his sarcoidosis.  See June 2017 Board Hearing Testimony.  Thus, the remaining claims on appeal are inextricably intertwined with the Veteran's claim for sarcoidosis.  Given such, the Board will defer adjudication of these claims until the development directed on the Veteran's claim for sarcoidosis has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination in regards to his sarcoidosis with a qualified VA medical professional.  The examiner must review the ENTIRE claims file, to include this REMAND.  All necessary studies and test should be conducted.  The VA examiner is requested to address the following:

Whether it is at least as likely as not that the Veteran's sarcoidosis was incurred in or related to the Veteran's active service.  

In providing this opinion the VA examiner must address the following:

(a)  Whether the Veteran's January 1972 in-service medical record, which shows the Veteran was treated for an upper respiratory infection, was indicative of early manifestations of the Veteran's current diagnosis of sarcoidosis.

(b)  Whether the diagnosis of COPD is indicative of a separate respiratory disorder or are the symptoms of COPD manifestations of the Veteran's sarcoidosis.

The examiner must discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports of related to his sarcoidosis.  S/HE should outline that history in the report. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

IF the VA examiner finds that the Veteran's sarcoidosis is at least as likely as not caused by the Veteran's service, then the VA examiner should provide the following opinions:

(a)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's anatomical loss of the left eye is (a) proximately caused by or (b) proximately aggravated by the Veteran's sarcoidosis.

(b)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's testicular hypogonadism is (a) proximately caused by or (b) proximately aggravated by the Veteran's sarcoidosis.

(c)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed upper respiratory infection is (a) proximately caused by or (b) proximately aggravated by the Veteran's sarcoidosis.

(d)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed infertility, to include erectile dysfunction is (a) proximately caused by or (b) proximately aggravated by the Veteran's sarcoidosis.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




